DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 7, line 2 “the tooth” has no prior antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

              Claims 1-11,21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faunce
4433959 in view of Junglas et al 20120052186 (newly cited)
              With regard to claims 1 and 2, Faunce discloses a self-supporting shell (fig. 1) which can be fitted over a tooth to change the perceived color of the tooth. The shell comprises two levels (fig. 2), one being a first layer 24 comprising a polymeric composition comprising a polymer (col. 5, line 60) and a first concentration of one or more optical additives (col. 6, lines 1-6), and at least one other second layer 22 comprising a polymeric composition comprising a polymer (col. 6, lines 27-30) and a second concentration of one or more optical additives (col. 4, lines 1-3).  With regard to the newly 
                 Faunce does not disclose the shell to fit substantially to an entire surface of teeth.
                 Junglas et al disclose a similar shell 1 that may fit substantially to an entire surface of a tooth.  See fig. 1 and 2.
                 It would have been obvious to one skilled in the art to form the shell of Faunce to be able to fit substantially to an entire surface of a tooth, as taught by Junglas et al, if one wished for the Faunce shell to be able to be used with a tooth that required restoration of substantially the entire surface thereof.
                Faunce/Junglas et al do not specifically disclose that the second concentration is different from the first concentration. However, Faunce does recognize that the color of each layer can be adjusted to achieved a desired final appearance. See col. 6, lines 29-38.
                 It would have been obvious to one skilled in the art to form the second concentration of additives in the second layer, different than the concentration of additives in the first layer of the Faunce/Junglas et al shell, if one wished for a particular final color of the shell when placed on a tooth.

                With regard to claim 3, note that Faunce discloses the first layer 24 is not on the outside of the shell, and the second layer 22 is on the outside of the shell. See fig. 2.

               With regard to claim 4, note that Faunce discloses that the layer 24 is a laminate that contains an optical brightener (see col. 6, lines 33-34).

             With regard to claims 5 and 7, note that the Faunce shell could be used in an orthodontic procedure or to change the appearance of a tooth. Although Faunce does not disclose the 

           With regard to claims 6 and 8, note that Faunce contemplates an inner layer thickness of 0.1-0.5mm, and an outer layer thickness of 0.1-0.3mm. See col. 6, lines 20-40. Thus, the combined thicknesses of the inner and outer layers would fall in the range of 0.2mm-0.8mm, which includes the ranges claimed in instant claims 6 and 8.

           With regard to claim 9, Faunce does not specifically disclose a portion having a total visible light transmission greater than about 75%.
           It would have been obvious to one skilled in the art to form the innermost layer of the Faunce shell with a visible light transmission greater than about 75%, or any desired light transmission, if one wished for a particular brightness of the shell.

           With regard to claim 10, note that when applied to a tooth, the innermost layer of the shell extends over a gum line beyond the upper edge of a tooth. See cervical collar portion 14 of the shell in figure 3 and col. 11, lines 5-10.

           With regard to claim 11, note that Faunce discloses a method of making the shell, by depositing a succession of polymeric compositions (the layers are polymeric) onto a physical image of a tooth 30. See col. 11, lines 50-65.  Thus, Faunce disclsoses thermoforming the shell.
.

             Claim 12 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Faunce 4433959 in view of Junglas et al 20120052186, and further in view of Brodkin et al 20050023710.
            Faunce does not disclose forming the model by three dimensional printing based on a digital image of the teeth.
            Brodkin et al disclose methods of forming dental prostheses, including ones formed of polymeric material, via 3D printing based on a digital image of the teeth. See paragraphs 9,10,23 and 24.
            It would have been obvious to one skilled in the art to form the model of Faunce via a 3D printing process, in view of the teaching of Brodkin et al that 3D printing processes are efficient methods of forming dental prostheses.

Response to Arguments
Applicant’s arguments with respect to claims 1-12,21 have been considered but are moot in view of the new grounds of rejection.  Applicant’s arguments regarding claims 1-12 are based on the premise that the Faunce shell does not fit substantially an entire surface of teeth.  This has been addressed via the application of the Junglas et al reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772